IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 

ON MOTION FOR REHEARING
 



NO. 3-92-085-CV



TEXAS STATE BOARD OF BARBER EXAMINERS AND JO KING McCROREY,

	APPELLANTS

vs.



PATRICIA FELIX,

	APPELLEE


 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT

NO. 91-2803, HONORABLE PAUL R. DAVIS, JR., JUDGE PRESIDING

 



PER CURIAM
	On motion for rehearing, McCrorey argues in point of error four that we erred in
overruling her original point of error seven and, thus, in affirming the district court's judgment
holding McCrorey jointly and severally liable with the Board.  On further reflection, we agree. 
Even though McCrorey has effectively conceded that the jury finding to question five, if supported
by the evidence, would establish McCrorey's bad faith or absence of good faith, question five is
nonetheless fatally flawed as it asked only about the Board's state of mind, not McCrorey's.  Point
of error four on rehearing is sustained; points of error one, two, and three on rehearing are
overruled.
	We grant the motion for rehearing in part as to point of error four and overrule the
motion for rehearing in part as to points of error one, two, and three.  This Court's judgment of
April 7, 1993, is withdrawn.  The portion of the judgment of the district court that awards Patricia
Felix recovery from Jo King McCrorey is reversed and judgment is rendered that Patricia Felix
take nothing as to her claims against Jo King McCrorey.  The remainder of the judgment of the
district court is affirmed.
 
[Before Chief Justice Carroll, Justices Aboussie and B. A. Smith]
Affirmed in Part; Reversed and Rendered in Part
Filed:   May 26, 1993
[Do Not Publish]